In an action for a declaratory judgment, plaintiff appeals from an order-judgment of the Supreme Court, Westchester County, dated June 15, 1973, which, on plaintiff’s motion for summary judgment, rendered a declaration that plaintiff “ is required to.furnish a defense and insurance coverage to” defendant Jerry A. Franklin for claims of indemnification of the defendants Buckner and Callier for injuries sustained by Franklin’s wife, defendant Carrie Franklin. Order-judgment affirmed, with $20 costs and disbursements (see State Farm Mut. Auto. Ins. Go. v. Westlake, 43 A D 2d 314 [decided herewith]). Hopkins, Acting P. J., Shapiro, Christ and Brennan, JJ., concur; Benjamin, J., dissents and votes to *845reverse and to grant plaintiff’s motion, upon the-grounds stated in Ms dissenting opinion in ■State Farm Mut.. Auto. Ins. Co. v. Westlake (43 A D 2d 314 [decided herewith]). [74 Mise 2d 606.]